 556BOARDpropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act(a)All employees engaged in handling, cutting, selling, displaying,processing or wrapping meat, poultry, or fish, including regular part-t-i ne'einployees,3 excluding grocery clerks, produce clerks, dairy clerks,head cashiers (bookkeepers), watchmen, guards,meatdepartmentheads, store managers, assistantstore managers,and all other super-visors as defined in the Act.(b)All retail food clerks, including regular part-time employees,'but excluding all meat department employees, head cashiers and otheroffice clerical employees, watchmen, guards, the produce departmentheads, store managers, assistant storemanagers,and all other super-visors as defined in the Act.[Text of Direction of Elections omitted from publication.]31he parties stipulated that only those part-time employees who have performed part-time duties each week for 18 weeks immediately prior to the issuance of notice of electionshould be included in the unit and permitted to vote.As the Employer also employs cas-uals, we construe the foregoing stipulation to include all regular part-time employees whohave a reasonable expectancy of continued employment with the Employer.We shall,therefore,in comformance with the stipulation,include them in the unit and find that theyare eligible to vote.SeeGiant Mdrketa,Trio.,107 NLRB 10,12;Paod Pair Stores,83NLRB 852, 854.4 Ibid.Hargrun Corp.andInternationalAssociation of Machinists,AFL-CIO,Auto Mechanics Lodge 1053, Petitioner.Case Na'.3-RC--1772.March 8, 1957DECISION AND DIRECTION OF ELECTIONUpon a- petition duly filed under Sects-9- (o) of the, Natjo lLabor Relations Act, a hearing was held l efore--J-olm M. -Shea, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer, a New York corporation, is engaged in servic-ing,maintaining, and repairing trucks and equipment of the GreatLakes Forwarding Company, hereinafter referred to as Great Lakes,and of owner-operators working under lease agreements with GreatLakes.The Employer has been in operation since the middle ofSeptember 1956. It estimates that its dollar volume of business willbe between $75,000 and $90,000 annually. It makes no purchasesfrom points outside the State of New York.1 Local Union No. 449, International Brotherhood of Teamsters,Chauffeurs,ware,housemen and'Helpers of America, AFL-CIO, was properly permitted to intervene on thebasis of its contractual interest in the employees involved herein.117 NLRB No. 84. HARGRUN CORP.557Great Lakes is a New York corporation, and is engaged in theinterstate transport of automobiles. Its main office and terminal arelocated in Buffalo, New York, and it operates terminals in Ohio andMichigan.Great Lakes annually receives revenues in excess of$100,000 for the interstate transportation of automobiles.Prior to the establishment of the Employer's service and mainte-nance facilities,Great Lakes utilized the facilities of Air LanesGarage, Inc., for the repair of its trucks and equipment in Buffalo.But in September 1956, the president of the Employer, Mr. Geddes,activated the Employer for the purpose of performing such operationsfor Great Lakes.Mr. Geddes is also president of Great Lakes. TheEmployer carries on its operations in space which it leases from GreatLakes.J. R. Drew, a vice president of Great Lakes, appeared at thehearing as the personal representative of the president of the Em-ployer.His testimony discloses he controls the formulation andexecution of the Employer's labor relations policies as well as thelabor relations policies of Great Lakes.Thus he had authority, whichhe exercised, to recognize the Intervenor as the representative ofthe Employer's employees; he negotiated and executed a contract withthe Intervenor on behalf of the Employer, and he testified that heperforms the same functions for Great Lakes.In view of the above circumstances, it is apparent that the operationsof the Employer are so integrated with those of Great Lakes as toconstitute the two corporations a single employer for jurisdictionalpurposes.2As Great Lakes' revenues from the interstate transporta-tion of automobiles exceed $100,000 annually, we find that it willeffectuate the purposes of the Act to assert jurisdiction herein.'Ac-cordingly, the Employer's motion to dismiss the petition on thegrounds that its operations do not satisfy the Board's jurisdictionalstandards is denied.2.The labor organizations involved claim to represent certainemployees of the. Employer.3.The petition was filed herein on October 16, 1956.On October15, 1956, the Employer concluded negotiations with the Intervenorand executed a contract,, then in effect between the Intervenor andnumerous other employers.The contract is in the form of a masteragreement with an attached rider setting forth the wage rates foremployees covered by the contract in the Buffalo area. The executionclause of the contract provides a space for the date on which the con-tract was executed, and states that the contract is to be "effective onMarch 1, 1955, except as specifically provided herein."The copy2 Cf. Sanitary MattressCompany,109 NLRB 1010;Franconia Paper Malls, Inc.,111NLRB 773.a Edelen.Transfer and. Storage Commpany,. Inc.,110NLRB1881;W. R.Moteand T. R.Bartels, d/b/a Republic Transport Company,110 NLRB 1908. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the contract executed by the Employer states that it was executedon October 15, 1956.The words "March 1, 1955" from the portionquoted above are crossed out by a line drawn through them, and atthe end of the clause is written "10/19/56."'Drew testified that thedate "10/19/56" reflects the parties'agreementthat the wage ratesagreed upon were to be effective on that date, which coincided withthe start of a new pay period.The Employercontendsthatin other respectsthe termswere to be-come effective as of October15, 1956, and that, therefore,the contractconstitutesa bar to the petition.We do not agree.The original effec-tivedate containedin the printed contract which the Employer signedwas obviouslyunsuitableas an effectivedate, sincemore than 20months had passed by the time the Employer was approached by theIntervenor. In crossing out that date the parties must have intendedto insertanother effective date, as otherwise the contract would notspecify the date upon which its terms were to be effective.As theformat in which the contract was printed did not provide room forinsertion of the new date in the proper place, it is onlyreasonable toconclude that the date "10/19/56" which appears at the end of theclause wasintended to be the effective date of theagreement.Accord-ingly, in the absence of any evidence indicating that the provisions ofthe contract, other than the wage provisions, were actually put intoeffect prior to October 19, 1956, we conclude that the date was the effec-tive date of the agreement.As the petition was filed on October 16,1956, it was timely filed with respect to the effective date of the con-tract, and the contract does not bar an election of representatives atthis time.'Accordingly, we find that a question affecting commerceexists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6). and (7) of the Act.4. In accordance with the parties' stipulation, we find that the fol-lowing employees employed at the Employer's Buffalo, New York,plant constitute a unit appropriate for the I. arposes of collective bar-gaining within the meaning of Section 9 (b) of the Act :All garage employees, including mechanics and helpers, but exclud-ing all office clerical employees, guards, professional employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER BEAN took no part in the consideration of the above De-cision and Direction of Election.* The entire clause, as it appears in the copy of the contract signed by the contractingparties,is as follows :"IN WITNESSWHEREOF the parties hereto have set their hands and sealsthis 15 day of October 1956. effective Mai-eh 4 4096,except as specifically pro-vided for herein. 10/19/56"5Cf. CBS-H'ytron,a Division of Columbia Broadcasting System,Inc.,115 NLRB 1702.